Title: To James Madison from John Gavino, 27 February 1803 (Abstract)
From: Gavino, John
To: Madison, James


27 February 1803, Gibraltar. No. 115. Refers to his dispatch no. 114 of 17 Feb. mentioning that “the Moorish Vessel in question” had been ordered to get ready for sea. “She has in Consequence been fitted out, only expects the Capn: & Crew to put to sea, who were at Tetuan Collecting the Provisions, the Agent here tells me one of the Emprs: Captains comes for her, & not the Tripolin.” The Adams is cruising in the gut. Transmits a packet for JM from Cathcart just received via a British sloop of war from Malta. The captain told him the Chesapeake, the John Adams, and the New York were at Malta when he left. Adds in a postscript, “Consul Wyk went Yesterday for Tanger, & has orders (I believe) to offer the Empr. a Certain Sum in lieu of the Presents.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp. Docketed by Wagner. Gavino probably forwarded Cathcart’s 25 Jan. 1803 dispatch.



   
   A full transcription of this document has been added to the digital edition.

